Citation Nr: 1413065	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable rating for right upper eyelid scar.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for status post-abdominal aortic aneurysm repair.

5.  Entitlement to service connection for hypertriglyceridemia.

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A), or at the housebound rate.




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1965.

This appeal to the Board of Veterans' Appeals (Board) is from May 2011 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.  

The RO scheduled a personal hearing for May 2012 and a Travel Board hearing for February 20113, but the Veteran then withdrew the hearing requests.  See 38 C.F.R. § 20.704(e) (2013).

By a rating decision dated May 2011, the Veteran was deemed to be incompetent based on his dementia.  The record further reflects that the Veteran's wife has been designated his spouse payee.  Correspondence from VA has been directed to both the Veteran and his spouse payee during this appeal.  This decision is identifying the Veteran as the appellant.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

A June 2013 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  Following receipt of a notice of disagreement, the Veteran was provided a statement of the case (SOC) addressing the TDIU issue in February 2014.  A letter attached to the SOC informed the Veteran that he had 60-days from the date of the letter to perfect his appeal.  Hence, the period that the Veteran has to file a timely substantive appeal has yet to expire.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The increased rating issue is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's right upper eyelid scar has been manifested by a scar measuring .1 centimeters wide and 1 centimeter long, with normal skin texture and no associated pain, ulceration, limitation of function of the affected area, hyper- or hypo-pigmentation, elevation, depression, skin breakdown, induration, inflexibility, loss of underlying tissue, or other characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right upper eyelid scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in March 2011, prior to the rating decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records (STRs) and identified, available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran has been afforded the appropriate VA examinations for his scar claim.  The May 2011 and April 2013 VA examinations were adequate as the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for Right Upper Eyelid Scar

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7800 for scars or disfigurement of the head, face, or neck, states that the characteristics of disfigurement are: a scar five or more inches (13 centimeters) in length, a scar at least one-quarter inch (0.6 centimeters) wide at the widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), or skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  

Under Diagnostic Code 7800, where only one characteristic of disfigurement is shown, a 10 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.  An 80 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Scars that are unstable or painful are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides for ratings of 30 percent if the number of scars that are unstable or painful are five or more, 20 percent if three or four, and 10 percent if one or two.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
Historically, STRs show that the Veteran was treated for a laceration on his right eyelid after a fight in April 1961.  Subsequent examination showed a one centimeter scar and no visual defects in the right eye.  An August 1972 rating decision granted service connection for a non-disfiguring scar of the right upper eyelid.  A noncompensable evaluation was assigned effective June 1971.

The Veteran submitted a claim for increased rating in February 2011. 

A May 2011 VA examination report notes the presence of a scar on the right eyelid measuring .1 centimeters by 1 centimeter.  There was no skin breakdown or pain associated with the scar.  The scar was superficial, with no inflammation, edema, keloid formation, abnormal texture, hypopigmentation, hyperpigmentation, or soft tissue loss.  The scar was not elevated, depressed, indurated, inflexible, or adherent to underlying tissue.  There were no associated disabling effects.  After reviewing the computerized patient record system, the examiner stated that the scar was healed, with no associated disfigurement, and caused no significant effects on the Veteran's occupation or daily activities.  

An April 2013 VA examination report notes that the Veteran denied any pain or other complaint related to his eyelid scar.  The same objective findings were noted on examination as in May 2011.  The examiner also stated that the scar was not associated with any gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  After reviewing the claims file, the examiner opined that the scar did not impact the Veteran's ability to work.

Based upon the evidence of record, the Board finds the Veteran's service-connected eyelid scar does not manifest with any of the "characteristic disfigurements" under Diagnostic Code 7800.  A 10 percent disability rating under Diagnostic Code 7800 is not warranted.  Similarly, as the scar does not cause pain or result in skin breakdown, the assignment of a compensable evaluation under Diagnostic Code 7804 would be inappropriate.

The Board acknowledges that the Veteran (and appellant) is competent to report symptoms of his scar disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected scar disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Therefore, the Veteran's claim for entitlement to an increased rating must be denied.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted. 

As for extra-schedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.   

The evidence of record does not reveal that the Veteran's upper eyelid scar disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by a service-connected scar.  The Veteran's symptoms (or lack thereof) are specifically enumerated under Diagnostic Codes 7800 and 7804.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Because the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A compensable rating for right upper eyelid scar is denied.


REMAND

Service Connection Claims

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

A June 2013 rating decision denied entitlement to service connection for Parkinson's disease, hypertension, for status post-abdominal aortic aneurysm repair and hypertriglyceridemia.  In February 2014, the Veteran (through his spouse payee) submitted a timely NOD as to the denial.  However, the record before the Board does not show that the Veteran has been provided an SOC in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Moreover, the February 2014 NOD includes a request for a hearing before regional office personnel.  Prior to the issuance of the SOC, the Veteran should be scheduled for a hearing at the RO.

SMC Claim

Consideration of the Veteran's claim of entitlement to SMC based on need for A&A or at the housebound rate is deferred pending resolution of his claims of service connection, as the SMC claim is inextricably intertwined with the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a personal hearing at the RO with respect to his claims of service connection for Parkinson's disease, hypertension, for status post-abdominal aortic aneurysm repair and hypertriglyceridemia.

2.  Thereafter, readjudicate the issues of entitlement to service connection for Parkinson's disease, hypertension, for status post-abdominal aortic aneurysm repair and hypertriglyceridemia.  If any issue remains denied, issue an SOC on those issues and to provide the Veteran with the appropriate notice of appellate rights.  These issues should be returned to the Board only if a timely substantive appeal is received.

3.  After undertaking any further development deemed warranted (to include obtaining any treatment records or medical opinions), readjudicate the Veteran's claim of entitlement to SMC based on need for A&A or at the housebound rate in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental SOC should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


